Citation Nr: 9904725	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  97-14 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for depression with a 
sleep disorder due to an undiagnosed illness.

2.  Entitlement to an increased rating for service-connected 
status post L4-5 laminectomy for herniated nucleus pulposus 
with sciatica, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran has approximately 14 years and four months of 
active duty, to include the periods from November 1979 to 
November 1982, and from April 1986 to December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied claims of 
entitlement to service connection for depression with a sleep 
disorder, and for a stomach condition and diarrhea.  The RO 
also denied a claim of entitlement to an increased rating for 
service-connected status post L4-5 laminectomy for herniated 
nucleus pulposus with sciatica, evaluated as 20 percent 
disabling.  In March 1998, a notice of disagreement was 
received as to the denial of entitlement to service 
connection for depression with a sleep disorder, and the 
claim of entitlement to an increased rating for service-
connected status post L4-5 laminectomy for herniated nucleus 
pulposus with sciatica.  A statement of the case on both of 
these issues was furnished to the veteran that same month.  A 
VA Form 626, received in September 1998, effectively 
constituted a substantive appeal.  


REMAND

In May 1998, the RO received a response from the veteran with 
regard to an RO inquiry regarding a hearing.  In this 
communication, the veteran indicated that he waived his right 
to an in-person hearing and requested a Board videoconference 
at the RO (Cleveland).  In a VA Form 21-4138 received in 
September 1998, the veteran informed the RO that he desired 
his videoconference hearing to be held at the Louisville, 
Kentucky, Regional Office.  There is no indication in the 
claims file that a videoconference hearing was ever scheduled 
from the Louisville Regional Office.  To add confusion to the 
matter, the Board notes that the claims file now includes a 
communication sent by fax on October 20, 1998, (to which 
Regional Office is not apparent) referencing a Travel Board 
hearing in Cleveland.  At any rate, the most recent pertinent 
communication is a December 16, 1998, informal presentation 
in which the veteran's representative again asks for a 
videoconference Board hearing to be scheduled at the 
Louisville Regional Office.  Appropriate action must be 
accomplished to ensure that the veteran's hearing request is 
honored. 

The Board also notes that a VA Form 21-4138 received from the 
veteran in September 1998 included language which expressed 
disagreement with the RO's February 1998 denial of his claim 
for a stomach disorder and diarrhea due to an undiagnosed 
illness.  It does not appear that a statement of the case has 
not been issued in response to this notice of disagreement, 
and appropriate action in that regard is also necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
on the issue of entitlement to service 
connection for a stomach disorder and 
diarrhea due to an undiagnosed illness in 
response to the veteran's September 1998 
notice of disagreement in accordance with 
38 C.F.R. § 19.26.

2.  The RO should take appropriate 
measures to schedule a videoconference 
Board hearing at the Louisville, 
Kentucky, Regional Office as requested by 
the veteran in May 1998 and again by his 
representative in December 1998.  The 
veteran and his representative should be 
furnished clear notice of the date, time 
and place for such hearing.  

3.  After the Board hearing is conducted, 
or in the event the veteran cancels the 
hearing or fails to report, the case 
should be returned to the Board for 
appellate review of all issues properly 
in appellate status.  

The purpose of this remand is to obtain afford the veteran 
due process of law, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal. 




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


